Title: To Thomas Jefferson from John Harner, 11 June 1821
From: Harner, John
To: Jefferson, Thomas


            
            
              
              June 11th 1821
            
          Mr thomas Jefferson I have Sent A Pare of Bucks Horns to you as a poore mans prasend I hope it will not afend you to Send you as trifeling a prasend as this is I have heard of your haveing all kinds of Bucks horns and I alowed thiese would be the Grateist curosety of all you had ther has Been a grate many People at me for thiese horns but I would not let them have them I wantit you to Se them Sir from A poore frend of yours &CJohn HarnerN B. if Any purson wants to know whare this Buck was killet I kild him in the pasters about 6 or 8 miles this Side of the cowpaster River nier the rode lieving to the wormspring from Stantown Sir I would be Glad if you would Send me a few lines back whether you have Ever Seene any like them ther has ben a good many old Hunters to Se thiese and the never had Saw any like them. Angusty County South River Harners mill 3 miles Blow WaynsboroughJohn Harner